Citation Nr: 0433140	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  96-26 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of zero percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 to February 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that denied the veteran's claim of 
entitlement to a disability rating in excess of zero percent 
for bilateral hearing loss.  The veteran disagreed with this 
decision in September 1995.  A statement of the case was 
issued to the veteran and his service representative in May 
1996.  The veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) in June 1996.  A hearing was 
held on the veteran's increased rating claim at the RO in 
November 1996.  Supplemental statements of the case were 
issued to the veteran and his service representative in 
January 1997 and May 2003.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's hearing acuity is Level II in the right ear 
and Level IV in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of zero 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted; therefore, the AOJ could not have 
complied with the timing requirement, as the statute had not 
yet been enacted.  In Pelegrini, the Court noted that, where 
the initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  See Pelegrini, supra.

In the present case, on March 31, 2003, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased 
evaluation, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claim.

The veteran and his representative also were provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his increased rating claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  VA also 
notified the veteran and his service representative in 
September 1996 that a local hearing would be held on the 
veteran's increased rating claim at the RO in November 1996.  
Thus, the Board observes that all of the aforementioned 
correspondence informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  Moreover, the notice 
provided to the appellant on March 31, 2003, was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board in October 2004, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to a disability rating in excess of zero percent 
for bilateral hearing loss poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); and Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

On VA audiology examination in February 1995, the veteran 
complained of decreased hearing acuity bilaterally secondary 
to high intensity military noise exposure.  He denied ear 
pain, ear drainage, and any ear fullness bilaterally.  He 
also denied vertigo and any history of amplification for 
either ear.  The veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
25
35
60
LEFT
10
20
30
60
70

The average pure tone threshold was 36 in the right ear and 
45 in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in both ears.

The veteran complained of "beeping" sounds in both ears 
that had lasted for the previous 14 years on VA ear disease 
examination in February 1995.  He also complained of 
difficulty understanding the television and people talking to 
him.  He reported in-service noise exposure while working as 
a combat engineer, including explosions and gunshots.  The VA 
ear, nose, and throat (ENT) examiner stated that the 
veteran's auricles, external canals, and tympanic membranes 
all were within normal limits.  The veteran's mastoid was 
non-tender.  There was no active ear disease present.  The 
diagnosis was rule out noise induced sensorineural hearing 
loss, with a note that an audiogram was needed to confirm 
this diagnosis.

In April 1996, the veteran's service representative submitted 
results of a private audiogram completed in December 1994 in 
support of this claim.  A review of these results indicates 
that the veteran's speech discrimination was 96 percent in 
both ears using the results of the SRT, MCL (Speech), and UCL 
(Speech) tests.  The audiogram appears to show the following 
pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
35
60
LEFT
20
20
25
65
75

Average pure tone thresholds compute to 31 decibels on the 
right and 46 decibels on the left.  

The veteran testified at his November 1996 personal hearing 
that he experienced ear pain, ear drainage, and a feeling of 
fullness in his ears.  

On VA ear disease examination in November 1996, the veteran 
complained of decreased hearing in both ears.  He wore 
hearing aids.  He denied any dizziness.  Objective 
examination of the veteran revealed no lesions in the 
auricles, clear external ear canals, intact and mobile 
tympanic membranes, and no tenderness in the mastoids.  There 
was no active ear disease present.  The VA examiner stated 
that the veteran failed to report for an audiogram.  The 
diagnosis was hearing loss.

The veteran complained of hearing loss on VA ear disease 
examination in August 1999.  He stated that he had worked in 
an Army demolition unit during active service.  Physical 
examination of the veteran revealed normal auricles, normal 
external ear canals except for mild dryness, normal tympanic 
membranes, and normal mastoids.  The VA examiner stated that 
the veteran experienced tinnitus, hearing loss, and mild 
imbalance.  No active ear disease was present.  The veteran's 
middle and inner ear were not infectious.  There was no 
peripheral vestibular disorder or Meniere's syndrome present, 
and there also were no complications of any ear disease.  The 
VA examiner interpreted the veteran's audiogram as showing 
high frequency sensorineural hearing loss.  The diagnosis was 
high frequency sensorineural hearing loss and a history of 
loud noise exposure.

The veteran reported a history of hearing loss bilaterally 
along with service-related noise exposure and intermittent 
bilateral tinnitus on VA audiology examination in August 
1999.  The veteran stated that he had been shot in the left 
ear during service and he wore binaural hearing aids.  He 
also stated that the listening situations of greatest 
difficulty for him were conversations on public 
transportation and in church choirs.  He reported that his 
service-related noise exposure consisted of demolitions and 
bomb explosions.  The veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
40
65
LEFT
10
20
25
65
80

The veteran's average pure tone thresholds were 38 in the 
right ear and 48 in the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
of 96 percent in the left ear.  The VA audiologist diagnosed 
mild to moderately severe hearing loss from 3000 to 4000 
Hertz in the right ear and moderately severe to severe loss 
of hearing from 3000 Hertz in the left ear.  The audiologist 
also diagnosed the veteran's speech recognition ability as 
fair to good in the right ear and good to excellent in the 
left ear.  

The veteran complained of bilateral hearing loss since 1980 
on VA ear disease examination in April 2003.  Physical 
examination of the veteran revealed normal auricles.  
External ear canals were within normal limits.  Tympanic 
membranes were sclerotic bilaterally, mobile, and intact.  
Mastoids were within normal limits.  The only active ear 
disease present was sensorineural hearing loss.  There were 
no ear infections, peripheral disorders, or Meniere's 
syndrome present.  The diagnosis was sensorineural hearing 
loss.

On VA audiology examination in April 2003, the veteran 
reported decreased hearing bilaterally, poorer in the left 
ear.  He denied any vertigo.  The veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
40
65
LEFT
15
10
25
70
70

The veteran's average pure tone thresholds were 34 in the 
right ear and 44 in the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
of 72 percent in the left ear.  The audiologist noted that 
the veteran's pure tone results had been obtained from a 
previous evaluation completed on February 24, 2003.  The 
diagnoses were mild sloping to moderately severe high 
frequency sensorineural hearing loss in the right ear and 
moderately severe high frequency sensorineural hearing loss 
in the left ear.


Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected bilateral 
hearing loss is worse than currently evaluated.

In this regard, the Board observes that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  

The Court also has held that disability evaluations for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designation after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Under the VA Schedule for Rating Disabilities (hereinafter, 
"Rating Schedule"), the basic method of rating hearing loss 
is based on examination results including a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test of puretone decibel thresholds at 1000, 2000, 3000, and 
4000 Hertz, with an average puretone threshold obtained by 
dividing these thresholds by four.  Once these test results 
have been obtained, employing Table VI, a Roman numeral 
designation of auditory acuity level for hearing impairment 
is ascertained based on a combination of the percent of 
speech discrimination and puretone threshold average.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2003).

The Rating Schedule also provides an alternative method of 
rating hearing loss in defined instances of exceptional 
patterns of hearing loss.  In such exceptional cases, the 
Roman numeral designation for hearing loss may be based only 
on puretone threshold average, using Table VIA.  38 C.F.R. §§ 
4.85(c), 4.86 (2003).  38 C.F.R. § 4.86(a) provides that, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
38 C.F.R. § 4.85, Table VI or Table VIA, whichever results in 
the higher numeral.  Section 4.86 (b) provides that, when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either 38 C.F.R. § 4.85, Table VI or Table 
VIA, whichever results in the higher numeral.  That Roman 
numeral designation will then be elevated to the next higher 
Roman numeral.  Each ear is evaluated separately.  See 38 
C.F.R. § 4.86 (2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of zero 
percent for bilateral hearing loss.  Specifically, the 
results of audiometric testing at the veteran's VA audiology 
examination in February 1995 merit designations of II for 
each ear.  The results of audiometric testing in August 1999 
merit designations of II for the right ear and I for the left 
ear.  Finally, the results of audiometric testing at the 
veteran's most recent VA audiology examination in April 2003 
merit designations of II for the right ear and IV for the 
left ear.  38 C.F.R. § 4.85, Table VI (2003).  Applying these 
designations equates to a zero percent evaluation for the 
veteran's service-connected bilateral hearing loss at each of 
these examinations.  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100 (2003).

The Board notes that the results of the December 1994 private 
audiology examination, specifically the speech recognition 
scores, do not comport with 38 C.F.R. § 4.85, which requires 
the use of the Maryland CNC speech discrimination test.  
Thus, the Board finds that the December 1994 private 
examination is entitled to little weight for purposes of 
determining the evaluation assignable under Table VI.  In any 
event, these audiogram results, when applied to Table VI, 
merit designations of I for both ears, which computes to a 
noncompensable rating.  Id. 

Accordingly, the results of audiometric testing during the 
course of this case do not demonstrate that he is entitled to 
a disability rating in excess of zero percent for his 
service-connected bilateral hearing loss.  Additionally, none 
of the results of the veteran's audiology examinations 
demonstrate puretone thresholds in all four frequencies of 55 
decibels or more.  Nor do any of these results show a 
puretone threshold of 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  Therefore, an exceptional 
pattern of hearing impairment has not been demonstrated, and 
38 C.F.R. § 4.86 is not applicable.  38 C.F.R. §§ 4.85, 4.86 
(2003).  Furthermore, due to the mechanical nature of 
evaluating hearing loss disabilities and application of the 
hearing loss tables, the Board does not find that the 
veteran's hearing loss disability more nearly approximates 
the criteria for the next higher evaluation.  38 C.F.R. 
§ 4.7.  In this case, his disability level falls clearly 
within the noncompensable evaluation criteria under 38 C.F.R. 
§ 4.85.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected bilateral hearing 
loss presented an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extraschedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  The Board notes that 
the veteran has not claimed - and the evidence does not show 
- that his service-connected bilateral hearing loss 
interferes markedly with employment (i.e., beyond that 
contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not 
support assigning a disability rating in excess of zero 
percent to the veteran's bilateral hearing loss.

For the reasons and bases discussed above, the Board finds 
that the veteran is not entitled to a disability rating in 
excess of zero percent for bilateral hearing loss.  In 
reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  Thus, the appeal is denied.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a disability rating in excess of zero percent 
for bilateral hearing loss is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



